COXE, Circuit Judge.
The merchandise in question consists of woven fabrics used for making dresses and hats. It is imported in the piece, three-fourths of a yard in width, weighing between 1% ounces and 8 ounces per square yard, and is composed of a silk warp and metal-thread weft, the metal thread being the component of chief value. The collector imposed a duty of 60 per cent, ad valorem under Tariff Act July 24, 1897, c. 11, § 1, Schedule C, par. 179, 30 Stat. 166 (U. S. Comp. St. 1901, p. 1644), which, so far as applicable, reads as follows:
“Laces, embroideries, braids, galloons, trimmings, or other articles, made wholly or in chief value of tinsel wire, lame or lahn, bullions, or metal threads, sixty per centum ad valorem.”
The importers insist that duty should have been assessed under paragraph 387 (Schedule L, 30 Stat. 186 [U. S. Comp. St. 1901, p. 1669]), the applicable portions of which are as follows:
“Woven fabrics in the piece, not specially provided for in this act, weighing not less than one and one-third 'ounces per square yard and not more than eight ounces per square yard, * * * dyed in the thread or yarn, and con*311taining not more than thirty per centum in weight of silk, * * * if oilier than hlack. ninety cents per pound; * * * but in no case shall any of the foregoing fabrics in this paragraph pay a less rate of duty than fifty per centum ad valorem.'’
The question presented is a most perplexing one, owing to the difficulty in placing piece goods three-quarters of a yard in width in a paragraph providing for laces, embroideries, braids, galloons, and trimmings.
Were this a case of first impressions, the application of tlie doctrine of ejusdem generis would seem to restrict the paragraph to articles of the same nature, as laces, embroideries, etc., which are not suitable for making dresses but are intended to lie placed upon the dress when completed to give it additional beauty and symmetry. So construed the paragraph would read, “laces, embroideries, braids, galloons, trimmings, or other similar articles,” and would exclude wide piece goods. The question, however, is not a new one, and was in June, 1905, decided by tlie Circuit Court adversely to the contention of the importers Rosenberg v. United States (C. C.) 141 Fed. 379.
The word “articles” when used in a tariff law should be given a broad, liberal meaning, and in Junge v. Hedden, 146 U. S. 233, 239, 13 Sup. Ct. 88, 89, 36 L. Ed. 953, the court say:
“We agree with the Circuit Court that the word [articles] must be taken comprehensively and cannot he restricted to articles put in condition for final use, but embraces as well things manufactured only in part, or not at all.”
If, then, tlie words “other articles” are comprehensive enough to cover piece goods made “in chief value of metal threads,” and under these decisions we think they are, it follows that paragraph 179 accurately describes tlie imported merchandise. To hold otherwise would throw the silk schedule (387) into confusion by forcing into it an apparently alien article made in part of metal threads which represent three-fourths of its value.
After giving due consideration to the various contentious of the parties we indine to the opinion that Congress intended to cover by paragraph 119 all fabrics made wholly or in chief value of tinsel wire, lame or lahn, bullions or metal threads, without regard to the width or length of the fabric or the other materials composing it. We do not overlook the fact that this construction makes the paragraph read precisely as if tlie words “laces, embroideries, braids, galloons, trimmings, or other,” were omitted, but this is a situaiion frequently encountered in tariff legislation.
Tlie consi ruction adopted by us, though not entirely free from doubt, lias in our judgment fewer difficulties to overcome than the construction urged by the importers.
The decision of the Circuit Court is affirmed.